Case 2:18-cv-00084-JPH-MJD Document 64 Filed 02/21/19 Page 1 of 2 PageID #: 565




                                                                    FILED
                                                              5:24 pm, Feb 21, 2019

                                                              U.S. DISTRICT COURT
                                                           SOUTHERN DISTRICT OF INDIANA
                                                                Laura A. Briggs, Clerk
Case 2:18-cv-00084-JPH-MJD Document 64 Filed 02/21/19 Page 2 of 2 PageID #: 566
